                         Case 2:15-cv-05346-CJC-E Document 469-1 Filed 12/10/20 Page 1 of 5 Page ID #:32642




                           1    ANDY DOGALI (admitted pro hac vice)
                           2    adogali@dogalilaw.com
                                BARBARA U. UBEROI (California Bar No. 208389)
                           3    buberoi@dogalilaw.com
                           4    Dogali Law Group, P.A.
                                19321 U.S. Highway 19, N., Ste. 307
                           5    Clearwater, Florida 33764
                           6
                                EUGENE FELDMAN (California Bar No. 118497)
                           7
                                eugene@asstlawyers.com
                           8    Arias, Sanguinetti, Wang & Torrijos, LLP
                           9    6701 Center Drive West, Suite 1400
                                Los Angeles, CA 90045
                          10
                          11    JENNIFER A. LENZE (California Bar No. 246858)
                                Jlenze@lenzelawyers.com
DOGALI LAW GROUP, P.A.




                          12    AMANDA D. MCGEE (California Bar No. 282034)
                          13    mcgee@lenzelawyers.com
                                Lenze Lawyers, PLC
                          14
                                1300 Highland Ave., Ste. 207
                          15    Manhattan Beach, CA 90266
                          16
                                Attorneys for Plaintiffs
                          17
                          18                     UNITED STATES DISTRICT COURT FOR THE
                                                    CENTRAL DISTRICT OF CALIFORNIA
                          19
                          20     T.P., et al.,                                  )        Case No.: 15-cv-5346-CJC-E
                                                                                )
                          21
                                                 Plaintiffs,                    )        DECLARATION OF
                          22                                                    )        BARBARA UBEROI IN
                          23                                                    )        SUPPORT OF UNOPPOSED
                                         v.                                     )        APPLICATION TO FILE
                          24                                                    )        UNDER SEAL UNREDACTED
                          25     WALT DISNEY PARKS                          AND )        DOCUMENTS CONTAINING
                                 RESORTS U.S. INC.,                             )        CONFIDENTIAL
                          26                                                    )        INFORMATION
                          27                     Defendant.                     )
                                                                              / )
                          28
                                                                               Page 1
                                  Declaration in Support of Unopposed Application to File Under Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                 Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469-1 Filed 12/10/20 Page 2 of 5 Page ID #:32643




                           1           I, Barbara U. Uberoi, declare and state as follows:
                           2           1.      I am counsel for Plaintiffs V.L.B., S.L.B., K.A.C., J.L.C., Y.Z. and M.Y.R.
                           3    (“Plaintiffs”) in the above-captioned matter.
                           4           2.      I respectfully submit this declaration in support of the unopposed
                           5    application to file under seal unredacted documents containing confidential or highly
                           6    confidential information.
                           7           3.      Pursuant to Local Rule 79-5.2, Plaintiffs submit this declaration to
                           8    establish good cause of permitting certain material to be filed under seal and to
                           9    demonstrate compelling reasons why the presumption of public access in civil cases
                          10    should be overcome in this case with respect to limited categories of information.
                          11           4.      Pursuant to Rule 5.2 of the Federal Rules of Civil Procedure and Rules
                                5.2-1 and 79-5.2.1 of the Local Rules of this Court and the Protective Order entered
DOGALI LAW GROUP, P.A.




                          12
                          13    in this action on August 19, 2016 [D. 76], I request leave to file under seal unredacted
                          14    versions of Defendant Walt Disney Parks and Resorts U.S., Inc.’s Exhibits “1-B,”
                          15    “1-S” through “1-Z,” “1-AA” through “1-MM,” “2-O” through “2-S” and “2-U”
                          16    through “2-V” attached hereto filed in support of its Motions for Summary Judgment
                          17    of Plaintiffs’ claims. The Court denied the Defendant’s Application [D. 433] to seal
                          18    these records on October 23, 2020 [D. 444].
                          19           5.      This action involves allegations made on behalf of twenty-seven family
                          20    in which one or more members are disabled and incompetent due to developmental
                          21    disorders including severe cognitive impairments. As those individuals cannot bring
                          22    this action on their own, their parents and guardians bring this action on their behalf.
                          23           6.      The disabled Plaintiffs are diagnosed with autism. Many of the plaintiffs
                          24    have secondary diagnoses including attention deficit hyperactivity disorder (ADHD),
                          25    developmental delay, intellectual disabilities, echolalia, epilepsy, seizures and
                          26    seizure disorder, anxiety disorder, obsessive compulsive disorder, bipolar disorder,
                          27    duodenitis, reactive airway disease, and sensory processing disorders, sensory
                          28
                                                                               Page 2
                                  Declaration in Support of Unopposed Application to File Under Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                 Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469-1 Filed 12/10/20 Page 3 of 5 Page ID #:32644




                           1    integration and apraxia. Several of the disabled plaintiffs require either a wheelchair
                           2    or mobility stroller and a service animal.
                           3             7.    Plaintiffs filed a Motion to Proceed Anonymously Using Initials of
                           4    Plaintiffs and Guardians ad Litem on April 4, 2016 [D. 29]. May 2, 2016, this Court
                           5    granted the Plaintiffs’ Unopposed Motion to Proceed Anonymously Using Initials
                           6    [D. 45].
                           7             8.    The Defendant’s motions for summary judgment are supported by
                           8    exhibits contain personal information required to be sealed under Federal R. of Civil
                           9    Procedure and some of the information contains telephone numbers of individuals
                          10    who are not parties to this action and the names of children, their parents and the
                          11    plaintiffs in this action.
                                         9.    Because Plaintiffs’ exhibits contain or reference confidential
DOGALI LAW GROUP, P.A.




                          12
                          13    information and are filed publicly, the Plaintiffs’ personal information will be
                          14    exposed to those who may not have the Plaintiffs’ best interest at heart. The exposure
                          15    could make an at-risk class of plaintiffs more vulnerable to identity theft, health care
                          16    identity theft, and manipulation. The eGovernment Act of 2002, 44 United States
                          17    Code Section 101 et seq., as adopted by this Court, has been enacted to ensure that
                          18    the plaintiffs personal information remains private, confidential, secure, yet
                          19    accessible. See 44 U.S.C. § 3501(8). The Act and this Court’s rules require that
                          20    parties’ social security numbers, the names of minor children, dates of birth, home
                          21    addresses and other personal information be redacted in whole or part. See L.R.
                          22    5.2.2.
                          23             10.   Courts throughout the country have determined that privacy
                          24    surrounding the identity of the parent of a minor or disabled individual outweighs the
                          25    First Amendment right of public access to judicial records. See J.W. V. District of
                          26    Columbia, 318 F.R.D. 196, 199 (D.D.C. 2016) (holding that an “overriding interest
                          27    of parent in protecting their nine-year-old autistic son’s identity and avoiding
                          28
                                                                               Page 3
                                  Declaration in Support of Unopposed Application to File Under Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                 Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469-1 Filed 12/10/20 Page 4 of 5 Page ID #:32645




                           1    unnecessary publicity concerning his disability outweighed First Amendment right
                           2    of public access to judicial records”); D.M. v. County of Berks, 292 F. Supp. 2d 390,
                           3    402 (E.D. Pa. 2013) (“the Children have a clear right to remain anonymous in this
                           4    proceeding. This protection, however, “would be evisceration” if the Parents are not
                           5    allowed to remain anonymous. “Since a parent must proceed on behalf of a minor
                           6    child, the protection afforded to the minor would be eviscerated unless the parent
                           7    was also permitted to proceeding using initials.”) quoting P.M. v. Evans-Brant
                           8    Central Sch. Dist., 2008 WL 4379490 (W.D.N.Y. Sept. 22, 2008).
                           9           11.     Plaintiffs apply for an order to require the Defendant or Clerk of Court
                          10    to file the unredacted exhibits under seal and file public versions of these documents
                          11    with the minimum redactions necessary to maintain the confidentiality of the
                                information.
DOGALI LAW GROUP, P.A.




                          12
                          13           12.     Plaintiffs assert that good cause exists to seal certain exhibits, Exhibits
                          14    “1-B,” “1-S” through “1-Z,” “1-AA” through “1-MM,” “2-O” through “2-S” and “2-
                          15    U” through “2-V,” because they reference the given names of Parties, their parents
                          16    and siblings, dates of birth, home addresses and telephone numbers: personal
                          17    information that has been authorized to be sealed by this Court and as required by
                          18    statute, common law, and local rules.
                          19           13.     Defendant has deemed these exhibits relevant to its motions for
                          20    summary judgment.
                          21           14.     Defendant Walt Disney Parks and Resorts U.S. Inc. does not oppose the
                          22    Plaintiffs’ application to file documents under seal.
                          23           On this the 10th day of December, 2020, I declare under penalty of perjury
                          24    under the laws of the United States that the foregoing is true and correct.
                          25
                                                                                      /s/ Barbara U. Uberoi
                          26                                                          Barbara U. Uberoi
                          27
                          28
                                                                               Page 4
                                  Declaration in Support of Unopposed Application to File Under Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                 Case No. 15-CV-5346-R
                         Case 2:15-cv-05346-CJC-E Document 469-1 Filed 12/10/20 Page 5 of 5 Page ID #:32646




                           1                                 CERTIFICATE OF SERVICE
                           2           I HEREBY CERTIFY that on this 10th day of December, 2020 a true and
                           3    correct copy of the foregoing was filed and served on all counsel of record by
                           4    way of the Court’s CM/ECF filing system.
                           5
                                 DOGALI LAW GROUP, P.A.                             ARIAS, SANGUINETTI, WANG
                           6                                                        & TORRIJOS, LLP
                           7      /s/Barbara U. Uberoi
                                 Andy Dogali                                        Eugene Feldman
                           8     Admitted pro hac vice                              California Bar No. 118497
                           9     Barbara U. Uberoi                                  6701 Center Drive West, Suite 1400
                                 California Bar No. 208389                          Los Angeles, CA 90045
                          10
                                 19321 U.S. Highway 19, N., Ste. 307                Telephone: (310) 844-9696
                          11     Clearwater, Florida 33764                          eugene@aswtlawyers.com
                                 Tel: (813) 289-0700
DOGALI LAW GROUP, P.A.




                          12
                                 Fax: (813) 289-9435
                          13     adogali@dogalilaw.com,
                          14     buberoi@dogalilaw.com
                          15     LENZE LAWYERS, PLC
                          16
                                 Jennifer A. Lenze
                          17
                                 California Bar No. 246858
                          18     Amanda D. Mcgee
                          19     California Bar No. 282034
                                 1300 Highland Ave., Ste. 207
                          20     Manhattan Beach, CA 90266
                          21     Tel: (310) 322-8800
                                 Jlenze@lenzelawyers.com,
                          22     mcgee@lenzelawyers.com
                          23
                          24
                                                                      Attorneys for Plaintiffs
                          25
                          26
                          27
                          28
                                                                               Page 5
                                  Declaration in Support of Unopposed Application to File Under Seal
                                  T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                 Case No. 15-CV-5346-R
